DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1-2, 9, 11-12 and 19: The claims are recite a limitation, “i.e. setting an initial guess for at least five constants of the full elastic tensor for Vertical Transversely Isotropy (VTI) symmetry”. However, the term “guess” is a imaginary term and imaginary term cannot be part of real-world solution and flowing the limitation make the claim indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al.( US 2015/0012251) in view of Sinha et al. (US 2003/0167835).

Regarding Claim 1. Horne  teaches a method for estimating a full elastic tensor comprising(abstract; [0054]-[0057], [0073]): 
disposing a  logging tool into a wellbore ([0053]); 
taking a measurement for compressional wave sonic data and   shear data (compressional and shear-wave data: abstract); 
processing the measurement data to produce a compressional wave slowness (P), a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth (740: fig.7; [0055]; 740: fig. 7B); 
setting an initial guess for at least five constants of the full elastic tensor for Vertical Transversely Isotropy (VTI) symmetry ([0054]); 
determining a modeled slowness surfaces from the full elastic tensor  ([0056]); and 

Horne silent about disposing a sonic logging tool into a wellbore; 
taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data; 
processing the compressional wave sonic data to produce a compressional wave slowness (P) and processing the cross-dipole shear data to produce a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth; 
However, Sinha teaches disposing a sonic logging tool into a wellbore(The logging device 210 may be, for example, of a type known as a Dipole Shear Sonic Imager: [0032]); 
taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data ([0032]); 
processing the compressional wave sonic data to produce a compressional wave slowness (P) and processing the cross-dipole shear data to produce a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth([0043]. Fig.6); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, disposing a sonic logging tool into a wellbore; taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data; processing the compressional wave sonic data to produce a compressional wave 

Regarding Claim 11: Claim 11 is substantially the same as part of claims 1 and  therefore, rejected for the same as noted for claim1. Sinha further teaches (A system comprising: a sonic logging tool comprising: a transmitter configured to transmit one or more sound waves; and a receiver) ([0032]-[0034]). 

Regarding Claims 2 and 12. Horne  teaches adjusting the initial guess as a second guess for the full elastic tensor if a cost function derived from a comparison of the modeled slowness surfaces derived from the initial guess and the compressional wave sonic data and the shear data does not converge([0057]: the matching process includes modifying the model to minimize a difference between the measured data and the synthetic data).
Horne silent about shear data  is the cross-dipole shear data.
However, Sinha teaches shear data  is the cross-dipole shear data([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, shear data  is the cross-dipole shear data, as taught by Sinha, so as to determine anisotropic and shear 

Regarding Claims 3 and 13. Horne further  teaches comparing the P, the SH and the qSV extracted from the modeled slowness surfaces at one or more relative dip angles of the wellbore with the P, the SH, and the qSV computed using the cross-dipole shear data and computing a cost function from differences of the modeled slowness and the cross-dipole shear data ([0072, fig. 7 & 8]).

Regarding Claims 4 and 14. Horne  teaches the modeled slowness surfaces are found using a Christoffel equation ([0061]).

Regarding Claims 5 and 15. Sinha teaches the cross-dipole data are full sonic waveforms ([0032]).

Regarding Claims 6 and 16. Horne further  teaches processing the cross-dipole shear data to produce a fast shear mode (sH)and slow shear mode (qsv), wherein a fast shear slowness and a slow shear slowness are a function of depth (fig. 7).
Regarding Claims 9 and 19. Horne further  teaches a cost function is used to compare the initial guess to the compressional wave and  shear data([0055]-[0057]).
Horne silent about shear data is the cross-dipole shear data taken by the sonic logging tool.
 ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, shear data is the cross-dipole shear data taken by the sonic logging tool, as taught by Sinha, so as to determine anisotropic and shear moduli and related characteristics of the earth formations in compact and inexpensive way.

Regarding Claims 10 and 20. Horne  further teaches moving the sonic logging tool to a second location in the wellbore and taking a second measurement ([0027]: acquiring the sonic data in two or more deviated wells).

Alternately, Sinha further teaches processing the cross-dipole shear data to produce a fast shear mode (sH)and slow shear mode (qsv), wherein a fast shear slowness and a slow shear slowness are a function of depth (fig. 6).

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne in view of Sinha, as applied on claim 6, further in view of Sil et al. (US 2012/0250459)  alternately Suarez-Rivera et al. (US 20090210160).

Regarding Claims 7 and 17. The modified Horne dos not explicitly teach setting P-anisotropy as a function of S-wave anisotropy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, setting P-anisotropy as a function of S-wave anisotropy, as taught by Sil, so as to characterizing fractured formations in compact and inexpensive way.

Alternately, Suarez-Rivera teaches setting P-anisotropy as a function of S-wave anisotropy (p-wave anisotropy may be predicted from the s-wave anisotropy:[0044], fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, setting P-anisotropy as a function of S-wave anisotropy, as taught by Suarez-Rivera, so as to anisotropic stress profile of the subterranean formations in compact and inexpensive way.

Regarding Claims 8 and 18. Horne  further teaches setting a C13 parameter to be a function of a C12 parameter([0058]: the coefficient having C13 and C12 is used to compute the synthetic data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b) Sinha, Estimation of rock anisotropic constant using sonic data deviated wellbores, 2011, IEEE. 
c) Zhu, Sonic logging in deviated boreholes penetrating an anisotropic formation, 2007, seg
d) Wang et al., Full-frequency inversion for simultaneous estimation of VTI anisotropy, formation shear slowness, and drilling fluid slowness using borehole sonic data, 2017

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864